           Case 2:19-cv-03138-WB Document 1 Filed 07/18/19 Page 1 of 19

                            UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA
                                                                          I
NICOLE B. COMER, Individually,
12 Autumn Wood Drive,
Newark, Delaware 19711

COMER ENTERPRISES, Inc. ,                   Civil Act. No.
d/b/a CE SOLUTIONS
110 East State Street, Suite D,
Kennett Square, Pennsylvania 19348

              Plaintiffs,

              V.


ADV ANT AGE CAPITAL INC.,
30 Broad Street, 14th Floor
New York, New York 1004

SIL VER CUP FUNDING, LLC. ,
321 Route 59, Suite W6
Tallmon, New York 10982

BMF CAPITAL,
1820 A venue M, Suite 225
Brooklyn, New York

!RUKA CAPITAL GROUP, LLC.,
162 Elmora A venue, #211,
Elizabeth, New Jersey

QUEEN FUNDING, LLC.,
101 Chase A venue, Suite 208
Lakewood, New Jersey 08701

PENN CAPITAL FUNDING,
1274 49th Street, Suite 455
Brooklyn, New York 11219

INFLUX CAPITAL, LLC. ,
32 Court Street, Suite 205,
Brooklyn, New York, 11201

              Defendants.
             Case 2:19-cv-03138-WB Document 1 Filed 07/18/19 Page 2 of 19


                                          COMPLAINT

       Plaintiffs, Nicole B. Comer and CE Solutions, Inc. , by and through their undersigned

counsel, Siana, Bellwoar & McAndrew, LLP, brings this action against Defendants for breach of

contract because they illegally Confessed Judgment against Plaintiffs in the state of New York and

have threatened irreparable harm to Plaintiffs ' business as a result of their attempts to collect the

judgment through garnishment upon Plaintiffs' customers.

                                             PARTIES

        1.     Plaintiff, Comer Enterprises, Inc. , d/b/a CE - Solutions (herein after "CE"), is a

Pennsylvania corporation with a registered place of business at 110 East State Street, Suite D,

Kennett Square, Chester County, Pennsylvania 19348.

        2.      Plaintiff, Nicole B. Comer, is an adult individual , sui Juris , with an address of 12

Autumn Wood Drive, Newark, Delaware 19711.

        3.      Defendant, Advantage Capital, Inc. , is a New York corporation with a registered

place of business at 30 Broad Street, 14th Floor, New York, New York 10004.

        4.      Defendant, Silver Cup Funding, LLC. , is a New York corporation with a registered

place of business at 321 Route 59, Suite W6, Tallmon, New York, 10982.

        5.      Defendant, BMF Capital, is a New York corporation with a registered place of

business at 1820 A venue M, Suite 225, Brooklyn, New York.

        6.      Defendant, Iruka Capital Group, LLC., is a New Jersey limited liability company

with a registered place of business at 162 Elmora Avenue #211, Elizabeth, New Jersey.

        7.      Defendant, Queen Capital, LLC. , is a New Jersey limited liability company with a

registered place of business at 162 Elmora A venue #2 11 , Elizabeth, New Jersey.

        8.      Defendant, Penn Capital Funding, is a New York corporation with a registered

place of business at 1274 49th Street, Suite 455 , Brooklyn, New York 11219.


                                                   2
                Case 2:19-cv-03138-WB Document 1 Filed 07/18/19 Page 3 of 19


          9.      Defendant, Influx Capital, LLC is a New York corporation with a registered place

of business at 32 Court Street, Suite 205, Brooklyn, New York 11201.

                                      JURISDICTION AND VENUE

          10.     This Court has diversity jurisdiction over the civil action pursuant to 28 U .S.C. §

 1332 as Plaintiff Nicole Comer is a resident of Pennsylvania, Plaintiff CE is a Pennsylvania

 corporation and the Defendants are all residents or, incorporated and/or have principal places of

 business in New Jersey and New York and there is complete diversity of citizenship.

          11.     Venue is appropriate in the Eastern District of Pennsylvania as the performance and

 occurrences at issue took place in the Eastern District of Pennsylvania, and the harm alleged

 occurred in the Eastern District of Pennsylvania.

                                                    FACTS

          12.     CE is in the business of talent placement, staffing, and manpower solutions serving

 the financial industry.

          13.     In connection with the business operations, CE entered into financial arrangements

 with the Defendants.

          14.     Defendants provided financial assistance to CE Solutions in the form of monetary

 loans.

          15.     Defendants' contracts are structured in such a manner to escape the usury laws and

 predatory loan restrictions by treating the loans as a passed withdrawal against debtors'

 receivables.

          16.     Defendants' contracts are additionally structured in such a manner that create a

 default, violate stacking provisions, only to pursue a confession of judgment, seeking the full

 amount of the loans, plus interest and attorney ' s fees , without the ability to negotiate repayment.

 See, Declaration of J. Globus, Esquire.


                                                    3
             Case 2:19-cv-03138-WB Document 1 Filed 07/18/19 Page 4 of 19

       17.     Defendants' practices violate the usury laws.

       18.     Defendants confessed judgment against Plaintiffs, as more full y set forth in the

Declaration of N. Comer, individually and as President of Comer Enterprises d/b/a CE Solutions,

Inc.

       19.     It is believed Defendants set the contracts up for default, confessing judgment in

less than one month from the agreement date, even though no default occurred.

       20.     Defendants have aggressively attempted to enforce the Confessed Judgments

through presentation of Notices of Garnishment to CE's customers, and in doing so interfere with

Plaintiff and Plaintiffs' business.

       21.     As a result of Defendants' conduct, CE has suffered serious injury to its financial

and business relationships with its customers and may have to seek bankruptcy protection and/or

close the business.

       22.     Defendants customers have informed CE that they are receiving multiple calls per

day from the New York City Sheriffs' office concerning the attempted garnishment.

       23.     In the event that Defendants are permitted to continue enforcement CE will suffer

irreparable harm and inevitably will be forced to go out of business.

       24.      The Confessed Judgments upon which Defendants seek to enforce are invalid and

not filed in accordance with applicable law.

       25.      Plaintiffs' request for a temporary restraining order and/or preliminary injunction

preventing Defendants from continuing to seek garnishment of CE's assets and interfering with

the business relationships of its customers.

                                                Count I
                                           Breach of Contract

   26. Plaintiffs' incorporate by reference the allegations previously set forth

   27. Defendants breached the Agreements by stacking the loans, which is prohibited.
                                                 4
           Case 2:19-cv-03138-WB Document 1 Filed 07/18/19 Page 5 of 19


   28. Defendants' actions further evidence a breach of implied covenant of good faith and fair

       dealing.

   29. Defendants breached the Agreements by confessing judgment despite no default

       occurring.

                                               Count II
                                                Fraud

   30. Plaintiffs' incorporate by reference the allegations previously set forth.

   31. Defendants, or its employees or agents falsely represented the terms of the contracts and

       the method and manner and timing of any confession of judgments.

   32. Defendants' conduct, by and through its employees and or agents constituted fraud in the

       inducement of the respective agreements.

                                               Count III
                    Petition to Open Judgment and/or Strike the Confessed Judgment

   3 3. Plaintiffs' incorporate by reference the allegations previously set forth.

   34. Plaintiffs did not knowingly, intelligently and voluntarily waive their right to Notice and

       hearing prior to the entry of Judgment.

   35. The judgments are not valid on their face.

   36. The Judgments were entered where no default occurred.

   37. The amounts claimed in the Judgments are wrong and/or were fraudulently assessed or

       induced.

   WHEREFORE, Plaintiffs demands judgment in their favor as to all claims, seeking the

following relief:

        a. A warding compensatory damages;

        b. Striking the Confessed Judgments ;

        c. And/or Opening the Confessed Judgments ;


                                                  5
               Case 2:19-cv-03138-WB Document 1 Filed 07/18/19 Page 6 of 19


          d.      Awarding punitive damages;

          e.     Awarding attorneys' fees and costs; and

          f.     Granting such other and further relief as the Court may deem just and

proper.

          WHEREFORE, Plaintiffs respectfull y request this Honorable Court enter judgment in its

 favor and grant Plaintiffs concurrent Motion for Temporary Restraining Order and/or Preliminary

 Injunction, together with such other relief deem just and appropriate.

                                               Respectfully submitted,


                                               SIANA, BELL WOAR & McAN

                                                  )(
Date:     Julyl8,2019                  By:     Isl Christo her P. Gerbe
                                               Christopher P. Gerber, E     · , I.
                                               941 Pottstown Pike, Suite 200
                                               Chester Springs, PA 19425
                                               (P): 610.321.5500
                                               (F): 610.321.0505
                                               cpgerber@sianalaw.com
                                               Attorneys for Plaintiffs, Nicole B. Comer, Comer
                                               Enter1y:.ises, Inc. ,     ; ~

Date:     July18 , 2019                By:     Isl Sher IL. Br
                                               Sheryl L. Brown, squire, I.D. #59313
                                               941 Pottstown Pike, Suite 200
                                               Chester Springs, PA 19425
                                               (P) : 610.321.5500
                                               (F): 610.321.0505
                                               sl brown@sianalaw.com
                                               Attorneys for Plaintiffs, Nicole B. Comer, Comer
                                               Enterprises, Inc. , d/b/a CE Solutions




                                                  6
         Case 2:19-cv-03138-WB Document 1 Filed 07/18/19 Page 7 of 19




                           UNITED STATES DJSTRJCT COURT
                         EASTERN DISTRICT OF PENNSYLV AN[A


NlCOLE B. COMER, Individually
COMER E TERPRISES. lnc.,
d/b/a CE- SOLUTIONS

               Plaintiffs,                            Civil /\ct. No .

               V.


ADVANTAGE CAP ITAL INC., SIT ,VER
CU P FU DING, LLC., BMF CAPITAL,
TRUKA CAPTT/\L GROUP, LLC..
QUEE FU Dl G. LLC ..
PENN CAP fTAL FUN DING. and INFLUX :
C PITAL, LLC.

               Defendants.



                     DECLARATION OF J ULIE D. GLOBUS, ESQUIRE
        1. Julie D. Globus. make the following Declaration under penalty of perjury pursuant to

28 U.S. Code§ 1746 and declare that the following facts arc true and correct and based upon my

personal knowledge:


   1.   I am adult individual over the age of' 18.

   2.   I am a member of the Bar of the State of New York and am principal of the firm of'

Sabharwal, Olobus and Lim LLP located at l Crosficld Aven ue, West Nyack, New York, I 0994.

   3.   The focus of my practice is corporate formation , transactions, securities. negotiations in

asset and debt acquisitions and due dil igence coll ateral therewith.

   4.   In the context of due diligence, I have investigated the tactics of ·'Predatory Lenders" and

have significant knowledge and experience in their methods, practices tactics and pall ~rns    or
operation .
          Case 2:19-cv-03138-WB Document 1 Filed 07/18/19 Page 8 of 19



  5.    I am personally familiar with the events and circumstances leading to the herein motion .

  6.    On Friday, July 12, 20 19 I was engaged by a third-party consultant who v,1ished to

negotiate settlement terms with the Lenders, parties hereto, in the hopes of settl ing any

out tanding loans due and owing by Friday, July 19, 2019. I le was prepared to obtain the

necessa ry fund ing fo r ettlemcnt and to negotiate an agreement vvith Comer Enterprises with

reasonable terms and cond itions.

   7.   On Friday, July 12, 2019 I contacted several of the Lenders, focusin g primaril y on any

L nder who had or may have contacted vendors of Comer Enterpri ses, abs nt a default on th

part of Comer Enterprises .

   8.   /\t that point, on Friday, Jul y 12, 2019, Comer Enterprises had not. to the best of my

knowledge, defaul ted on any of the loan documents. Therefore any judgements obtained we re

obtained absent a default. In the context of contacting the Lenders or their rightful counsel on

that date. l was adv ised that the default was not a payment defaul t it was what they referred to as

··. tacking· the Loans which was apparently prohibited, according lO what I had been to ld.

l Io wever, at least one of the counsel represented more than one Le nder thereby negating, upo n

information and beliet~ any argument that they did not know or should have kno\.vn about the

multiple loans.

   9.   On Monday, July 15, 20191 contacted nearly all oCthe Lenders via email correspondence

or tel ephonic discussion, again to try and negotiate settlement, and contacted the V ndors of

Comer Enterpri ses regarding letters of default and garnishment. in the hope of allaying their

co ncerns as to the abil ity of Comer Enterprises to meet its obligations under their contracts.

    10. By Tuesday, July 16, 2019, I had contacted nearly all of the Lenders with whom Comer

 Enterprises had entered into agTecmc nts. again to try and obtain a settlement. Ry that point it
          Case 2:19-cv-03138-WB Document 1 Filed 07/18/19 Page 9 of 19



had become clear that at least three (3) of the Lenders had sought to have a judgement granted

against their '·Confess.i ons of Judgement" in Brooklyn Supreme Court and obtained a judgement

against Comer Enterprises for the face value of the Loans without, upon information and belief,

accounting for reductions for payments of principal and tnterest already rendered to 1hcm.

   11. On or around that same time, [ was asked by at least one of Comer Enterpri se. · client. to

aclvi e of the validity of the garnishment they had received, something 1 could not do. I did ,

however, request that the vendor take·' o Action" until I could obtain further color on the

garnishment .

   12. By Wednesday, July 17. 2019, it had become clear that three or four of the Lenders were

\Villing to settle, either to retrieve their principal balances back or to sct11e at reduced rates to

avoid any possibility that Comer Enterprises would be forced into bankruptcy or a quasi-

involuntary bankruptcy petition.

   13. On that same day. it had become clear that nearly all if not all of the Lenders had used the

process of a ··Confession of Judgement'· to obtain a judgement against Comer Ente1vrises for

default under their loan agreements. Many had contacted the clients of Comer E nterprises. and at

least two had aggress ively pursued collec tion. as was told to me by one     or the clients of Comer
Enterprises.

   14. In my experience, these "Loans" arc usurious in nature and predatory. The loan

documents couch languauc that .reflects
                       ~   ~      .     what would be referred to as a '·draw a<1ain
                                                                               b     t

receivables.'· The draws for the " Loans·' arc da.ily. removed directly from bank accounts. J\s

such. if"vendors are contacted and amounts garnished. there is a paradox created: on the one

hand . there can be no receivables. and on the other hand. there can be no fulfillment of the terms

of the Agreement by the BotTower.
            Case 2:19-cv-03138-WB Document 1 Filed 07/18/19 Page 10 of 19



  15. On the basis of a ·'daily draw'· on the accounts of Comer l~nterprises, a single clay lost

creates an inherent default. 'n1crefore. once a party causes money to be removed from the

accounts of Comer Enterprises, there is nearly no way Comer Enterprises can avoid defaulting

on one if not all of the Loans, something that is, upon information and belief. known and clearly

understood by these Lenders.

   16. Upon information and belief, some of the Lenders also share brokers who broker these

Loans and many arc jointly funded by the same or similar individuals. It is almost in their best

intere t. once a single Lender begins to behave aggTcssivcly, for all other Lenders to fol low suit.

   17. In my experience these predatory Lenders do not calculate what remains as the balance of

the Loans when they obtain judgements but submit the face value and all interest without

calculating the difference or what remains, to the Court for a quasi-declaratory judgement. As

such, they are inherently misrepresenting what may or may not be owed on the Loan at the

moment of submission to the Courts.

   18. By the afternoon of Wednesday . .July 17, 2019. at least two of the Lcntlers, represented

by a single attorney firm. advised me that they would prefer Comer Entcrpri ·cs declare

bankruptcy than compromise a senlemcnt, despite best efforts to negotiate . Upon information

and belief. with respect to those Loans. Comer Enterprises had returned the foll extent     or any
money Comer had drawn on the Loans and partial additional interest.



        l declare under penalty of perjury that the foregoing facts are true and correct.




Date:   '   Alv   I~ .2€J19                        ~(';~_
                                                  faD. Globus, Esquire                      .___
                                         ___.,.
Case 2:19-cv-03138-WB Document 1 Filed 07/18/19 Page 11 of 19




                          Address: 1 Crosfiekl Avenue. Suite 303, West
                          Nyack . NY l 0994
                          Phone: (845) 634-2250
            Case 2:19-cv-03138-WB Document 1 Filed 07/18/19 Page 12 of 19




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


NICOLE B. COMER, Individually,
COMER ENTERPRISES, Inc.
d/b/a CE - SOLUTIONS

               Plaintiffs,                          Civil Act. No.

               V.


ADV ANT AGE CAPITAL INC., SILVER
CUP FUNDING, LLC., BMF CAPITAL,
IRUKA CAPITAL GROUP , LLC. ,
QUEEN FUNDING, LLC.,
PENN CAPITAL FUNDING, and INFLUX :
CAPITAL, LLC.

               Defendants.


                        DECLARATION OF NICOLE BOLT COMER

       I, Nicole Bolt Comer, make the following declaration under penalty of perjury pursuant

to 28 U.S. Code § 1746 and declare that the following facts are true and correct and based upon

my personal knowledge.

       1.      I am adult individual over the age of 18 and reside at 12 Autumnwood Drive,

Newark, DE 19711-2400.

       2.       This Declaration is being submitted m support of Plaintiffs' Motion for

Emergency Injunctive Relief.

       3.       Comer Enterprises, Inc. is an active Pennsylvania corporation with an address of

110 E. State Street, Suite D, Kennett Square, PA 19348 and 20 Montchanin Road, Suite 20,

Greenville, DE 19807. Comer Enterprises does business as CE-Solutions.

       4.       I am the president of Comer Enterprises, Inc. d/b/a CE-Solutions.
             Case 2:19-cv-03138-WB Document 1 Filed 07/18/19 Page 13 of 19



       5.       As more fully set forth below I entered into merchant agreements with various

entities which I have come to learn undergo predatory lending practices having confessed

judgment against Comer Enterprises d/b/a CE-Solutions and/or me personally where it is

believed that no default has occurred, or that the agreements were created in such a manner to

create a default to confess judgment.

       6.       As more specifically set forth regarding the specific entities, the defendant lenders

have notified customers and vendors of Comer Enterprises, Inc. d/b/a CE-Solutions wrongfully

advising them of my default status when no default has occurred; and of garnishment

proceedings where the confessed judgments were wrongfully filed, interfering with the ability of

CE-Solutions to conduct its business.

       7.       The defendant lenders intend to garnish the assets and future receivables of

Comer Enterprises, Inc. d/b/a CE-Solutions and intend, pursuant to the predatory and usuary

lending practices, including interests rates and attorney ' s fees subject to the total confessed

judgment.

        8.       Upon information and belief, and in violation of the agreements, the defendant

lenders improperly and wrongfully stacked the loans, to further create defaults.

        9.       Should the defendant lenders be permitted to garnish my personal assets and the

assets and future receivables of Comer Enterprises, Inc. d/b/a CE-Solutions, it will cause an

immediate and irreparable harm including the shut-down of the corporation.

        10.      The defendant lenders as noted above include the following:

                        a.     BMF Capital: Agreement dated May 1, 2019 for purchase and sale

        of future receivables for the purchase price of $150,000 with a specified percentage of

        10% and receipts purchased amount of $224,850.00. The Affidavit of Confession of
  Case 2:19-cv-03138-WB Document 1 Filed 07/18/19 Page 14 of 19



Judgment was dated May 2, 2019 and confessed on July 12, 2019.

               b.     Advantage Capital Funding: agreement dated June 19, 2019 for a

purchase price of $225,000; purchased amount $317,250.00 with a specified percentage

of 10% and origination fee of $11,250.00. An Affidavit of Confession of Judgment was

executed on June 19, 2019 for the total sum of $317,250.00 with interest of 16% per

annum from the date of default and legal fees to be calculated at 25% of the total of the

sums, and filed on July 15, 2019.

               c.      IRUKA Capital Group, LLC: Agreement dated June 20, 2019 for

the purchase price of $200,000 with 13% specified interest and a purchase amount of

$299,800.00. An affidavit of confession of judgment was executed on June 24, 2019 in

the sum of $299,800.00 plus 9% per annum interest and legal fees calculated at 33% of

the total sums, and filed on July 16, 2019.

               d.      Queen Funding, LLC: agreement dated May 1, 2019 for the

purchase price of $150,000 at 13% specified interest for a total purchase amount of

$224,850.00. An Affidavit of Confession of Judgment was executed on May 2, 2019 in

the sum of $224,850.00 with 16% interest and legal fees to be calculated at 33% of the

total sums, and filed on July 16, 2019.

               e.      Silvercup Funding, LLC: agreement dated May 30, 2019 in the

sum of $650,000 with 10% interest specified for a total purchase price of $949,000.00.

An affidavit of confession of judgment was executed on May 30, 2019 in the sum of

$949,000.00 plus interest at 16% per annum with legal fees calculated at 33% of the total

of the sums. It is unknown whether the Confession of Judgment was filed.

                f.     Influx Capital , Inc.: agreement dated May 22, 2019 for the
                       Case 2:19-cv-03138-WB Document 1 Filed 07/18/19 Page 15 of 19
•   t   ~




                                                          VERIFICATION

                    I, Nicole B. Comer, being duly sworn, deposes and says that I am a Plaintiff in the above

            captioned case and have authorized the filing of this complaint. I have reviewed the allegations made

            in the complaint, and to those allegations of which I have personal knowledge, I believe them to be

            true. I verify under penalty of perjury that the foregoing is true and correct.

                    This verification is made subject to the penalties of 18 Pa. C.S. §4904, relating to unswom

            falsification to authorities.
                                           Case 2:19-cv-03138-WB Document 1 Filed 07/18/19 Page 16 of 19

JS 44 (Rev. 02/19)                                                                                          IVIL COVER SHEET
The JS 44 civi l cover sheet and the information contained herei n neith er replace nor supplement the fili ng and serv ice of pleadin &s or oth er papers as required by law, except as
provided by local rules of court. Thi s form, approved by the Judicial Conference of the Uni ted States in September 1974, is req uired for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                                                                      A!?~t~~p~~I~. Inc., Silver Cup Funding , LLC .. BMF Capital , lruka
Nicole B. Comer, Individually, Comer Enterprises , Inc., d/b/a CE -                                                                                    Capital Group , LLC., Queen Funding , LLC ., Penn Capital Funding ,
Solutions .                                                                                                                                            and Influx Capital , LLC .

    (b) County of Residence of Fi rst Listed Plai ntiff                                                                                                   County of Residence of First Listed Defendant
                                              (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                                                          NOTE:          lN LAND CON DEMNATION CASES, USE THE LOCAT ION OF
                                                                                                                                                                         T H E TRACT OF LAND INVOLVED .


     (c)      Attorneys (Firm Na me, Address, and Telepho ne Number)                                                                                       Attorneys        (If Known)
                                                                                                                                                        Christopher P. Gerber, Esquire
                                                                                                                                                        Sheryl L. Brown , Esquire


                                                                      Place an "X" in One Box Only)                                   lll. C ITIZE NS HIP OF PRINC IPA L PARTIES (Place an                                                                  "X" in      ne Box for Pia nll/J
                                                                                                                                                    (Fo r Diversity Cases Only)
D I        U.S. Government                                            era\ Question                                                                                                       PTF         DEF
               Plaintiff                                                .S. Government Not a Party)                                          Citizen of This State                        O I          0           In corporated or Pr incipal Pl ace
                                                                                                                                                                                                                      of Business In This State


0 2        U.S. Go vernment                                      D' ersity                                                                   Citizen of Anothe r State                    0 2          D     2     Incorporated and Principal Place
               Defendant                                           (Jndica,e Ci tizenship of Parties in llem Ill)                                                                                                     of Business In Ano1her State

                                                                                                                                             Citize n or Subject of a                     0 3          0      3     Forei gn Nation
                                                                                                                                                Fo re1 n Count

 IV. NATU RE OF SUI                                                                                                                                                                                     Click here for : Nature of Suit Code Descri tion s.
                CONTRACT                                                                                                                          FORFEITURF/PENALTY                                       BANl(R UPTCY                                  OTHERSTAT TES

 D 110 Insurance                                          PERSONAL INJURY                             PERSONAL INJ URY                        O 625 Drug Re lated Seizure                       O 422 Ap peal 28 USC 158                        0 375 False Claims Act
 0 120 Manne                                          0 3 10 Airp lane                           O 365 Perso nal Injury -                           of Property 2 1 USC 881                     0 423 Wi thdrawal                                                O 376 Qui Tam (31 USC
 0 130 Mill er Act                                    0 315 Airplane Product                           Product Liability                      O 690 Othe r                                            28 USC 157                                                        3729(a))
 D 140 Nego11ab le Instrument                                                     Liabil ity     O 367 Health Care/                                                                                            f--;:=======a-----1 0 400 State Reapporti o nment
 0 150 Recovery of Overpayment                                   0 320 Assault, Libel &                Pharmaceuti cal                                                                                         I-...LW.u.:..!a<il.U...W~~s!...--1 0 410 Antitrust
       & Enforcement of Judgment                                                  Slander              Personal Injury                                                                                          O 820 Copyrights                                  O 430 Banks and Banking
 D 151 Medicare Act                                              0 330 Federal Employers"              Product Liability                                                                                        O 830 Patent                                      O 450 Commerce
   152 Recovery of Defaulted                                                      Liability      O 368 Asbestos Perso nal                                                                                       O 835 Patent - Abbreviated                        O 460 Deportation
       St'udent Loans                                            0 340 Marine                           Injury Product                                                                                                                                            O 470 Racketeer Influenced and
       (Exc ludes Veterans)                                      O 345 Marine Product                   Liability                                                                                                                                                       Co rrupt Organ1zat1ons
 0 153 Reco very of Overpayment                                                   Liabi lity                           PERSON AL PROPERT Y 1----....I..W!l.l.n..---~-~~J.OJ"-'2~JJ.!W..l..----1 0 480 Consumer Credit
       of Veteran ' s Benefits                                   0 350 Motor Vehicle                               O 370 Other Fraud                                        O 710 Fair Labo r Standards                                                           O 485 Telephone Consumer
 D 16 Stockhold ers· Suits                                       O 355 Motor Vehicle                               O 371 Truth in Lending                                          Act                                                                                   Protection Act
 ~ 190 ther Contract                                                             Product Liabil11y                 O 380 Other Personal                                     O 720 Labor/ Management                                                               O 490 Cable/Sat T V
 0       ontract Product Lrnbili ty                              0 360 Other Perso nal                                            Property Damage                                   Relat ions                                                                    O 850 Securities/Commodities/
         ranch1se                                                                Injury                            O 385 Property Dam age                                   O 740 Railway Labor Act                                                                      Exchange
                                                                  0 362 Personal Injury -                                         Product Liability                         O 75 1 Fami ly and Medica l                                                           O 890 Other Statutory Actions
                                                                                 Medical Mal ractice                                                                                Leave Act                  1 - - - - - - - - - - - - 1 0 891 Agncultural Acts
 ..__,'-'R"'E
            "'A=L,..,P,..,R,aO=P.o:
                                 E:.:;R,. ,T..Y'---4-......:Ca:,I,..,V,..,1..,L,..,R.>al:.,G~Ha:.T.!.01.S_ _-4-,..,P'-'R:,:l"'S:,aO,aN~E"'R!!.!.P..!E<.lT..!
                                                                                                                                                         . l..!T.:.IO=N:.S~ O 790 Other Labor Litigation       1--F:..E
                                                                                                                                                                                                                      =D.:.E:.:;RA=L._,.T"'A"'X'-S""U
                                                                                                                                                                                                                                                   ""-IT,.S""---I O 893 Environmental Matters
        0 Land Condemnation                                       O 440 Other Civil Rights                                Habeas Co rp us:                                  0 791 Emp loyee Ret irement         O 870 Taxes (U .S. Pl a intiff                    O 895 Freedom of Information
       20 Foreclosure                                             O 441 Vot in g                                   O 463 A li en Detainee                                          In come Security Act                 or Defendant)                                    Act
  0 230 Rent Lease & Ejectment                                    O 442 Employment                                 O 510 Motions to Vacate                                                                       O 871 IRS-T hird Party                           O 896 Arbitration
  0 24 0 Torts to Land                                            O 443 Hous ing/                                                 Sentence                                                                              26 USC 7609                               0 899 Administrative Procedure
  0 245 T o rt Product Liabi lity                                                Accommodations                    O 530 Ge nera l                                                                                                                                      Act/Review or Appeal of
  0 290 All Other Real Property                                   O 445 Amer. w/ Disabil ities - 0 535 Death Pen alty                                                               IMMIGRATION                                                                         Agency Deci sion
                                                                                  Emp loymen t                            Other:                                            0 462 Naturali zation App lication                                                    O 950 Co nstitutionality of
                                                                  0 446 Amer. w/ Disabi lities - 0 540 Mandamus & Other                                                     O 465 Other Immigration                                                                      State Statutes
                                                                                 Other                             O 550 Civil Rights                                              Actions
                                                                  D 448 Educati on                                 O 555 Prison Condition
                                                                                                                   D 560 C ivi l Detainee -
                                                                                                                                  Conditions of
                                                                                                                                  Confineme nt

             RIGIN            (Place an "X" in One Box Only)
            Original                  O 2 Removed from                              0     3      Remanded from                        0 4 Reinstated or                   0 5 Transferred from                       0 6 Multidistrict                          0 8 Multidistrict
            Proceeding                    State Court                                            Appel late Co urt                        Reopened                            Another District                           Li ti gation -                             Li tigation -
                                                                                                                                                                                   (specify)                             Transfer                                   Direct Fi le
                                                             Cite the U.S. Civil Stalule under whi ch you are fi ling (Do                                  not citeju risdictio1111I statutes unle.,;· diversity) :

     . CAUSE OF ACTION b . - ; : - ; - - - - : - - : - : - - - - : : - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                         Brief descriptio n of cause:
                         Emergency Injunction Relief and Breach of Contract
  V II . REQUESTED IN    0 CHECK IF TH IS IS A CLASS ACTION       DEMAND$                 CHECK YES only if demanded in co
         COM PLA INT:        UNDER RULE 23 , F.R.Cv.P.                                    JURY DEMAND:
  V III. RELATED CASE(S)
         IF ANY            (See111s 11·11c11on,) :
                                                                                                                                                                                                      DOCKET NUMBER                              'JUL
   DATE


   FO R OFF ICE USE ONLY

       RECEIPT #                                  AMOUNT                                                                                                                        JUDGE                                           MAG . JUDG E
                               Case 2:19-cv-03138-WB Document 1 Filed 07/18/19 Page 17 of 19

JS 44 Reve rse (Rev. 02/ 19)


                       INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                     Authority For Civil Cover Sheet

Th e JS 44 civil cover sheet and the in fo nn ati on contained herei n neither repl aces nor supplem ents the filin gs and service of pl eading or o ther papers as
req uired by law, except as prov ided by local rul es of court. Thi s fo rm , approved by the Judi cial Conference of the United States in September 1974, is
requ ired fo r the use of the Clerk o f Co urt fo r the purpose of ini tiating the civ il docket sheet. Consequentl y, a civil cover sheet is submitted to the Clerk of
Co urt fo r each civil compl aint fil ed. The attorney fi ling a case sho uld complete the fonn as fo ll ows:

l.(a)     Pl aintiffs- Defendants. Enter names (last, fi rst, middl e initial) of pl aintiff and defendant. If the pl aintiff or defendant is a government agency, use
          onl y the full name or standard abbreviations. If the pl ai nti ff or defendant is an offi cial within a governm ent agency, identi fy fi rst the agency and
          then the offi cial, giving both name and titl e.
  (b)     C oun ty of Residence. For each civil case fil ed, except U.S. pl ai nti ff cases, ente r the name of the county where the first li sted pl ainti ff resides at the
          time of filing. In U.S. plainti ff cases, enter the name of the county in whi ch the first li sted defendant res ides at the tim e of fi ling. (NOTE: In land
          condemnati on cases, the county of res idence of the "defendant" is the location of the tract of land invo lved.)
  (c)     A ttorneys. Enter the firn1 nam e, address, teleph one number, and attorney of reco rd . If there are several attorneys, li st th em on an attachm ent, noting
          in thi s section "(see attachment)" .

U.        Juri sdi cti o n. The basis of j uri sdi ction is set forth under Rul e 8(a), F.R.Cv.P., whi ch requires that jurisd icti ons be shown in pl ead in gs . Pl ace an "X"
          in one of the boxes. If there is more than one bas is of jurisdi ction, precedence is given in th e order shown below.
          United States pl ainti ff. (I) Juri sdi cti on based on 28 U.S.C . 1345 and 1348. Suits by agencies and offi cers of the United States are incl uded here.
          United States defendant. (2) When the pl ai nti ff is suing the United States, its offi cers or agencies, pl ace an "X" in this box.
          Federal qu estion. (3) This refers to suits under 28 U.S .C. 133 1, where j uri sdi cti on arises under th e Consti tuti on of the Uni ted States, an amendm ent
          to the Constitution, an act o f Congress or a treaty o f the United States. In cases where the U.S. is a party, the U.S. plainti ff or defendant code takes
          precedence, and box I or 2 should be marked.
          Diversity of citizenship . (4) This refers to suits under 28 U.S.C . 1332, where parti es are citizens of di ffe rent states. When Box 4 is checked, the
          citizenship of the di fferent parti es must be checked. (See Section lll below; NOT E: federal qu estion action s take preced ence over diversity
          cases.)

Ill.      Res id ence (citizen ship) of Principal Parties. Thi s section of the JS 44 is to be compl eted if di versity o f citizenship was indicated above. Mark this
          section fo r each principal party.

rv .      Na tur e of Suit. Place an "X" in the appro pri ate box . If there are multipl e nature o f suit co des associated with the case, pi ck the nature of suit code
          that is most appl icabl e. Cli ck here fo r: Nature of Suit Code Descript ions.

V.        Ori gin. Pl ace an "X" in one of the seven boxes.
          O ri gi nal Proceedings. ( I) Cases which originate in the United States di stri ct courts .
          Remove d from State Court. (2) Proceedings initiated in state co urts may be removed to the di strict courts under Title 28 U.S.C., Secti on 144 1.
          Remanded from Appell ate Court. (3) Check this box fo r cases remanded to the di stri ct co urt fo r furth er action. Use the date of remand as the fil ing
          date.
          Reinstated or Reopened. (4) C heck thi s box fo r cases reinstated or reopened in the di strict co urt. Use the reopening date as the filin g date.
          Transferred from Another Distri ct. (5) For cases tran sferred under Title 28 U.S.C. Section 1404(a). Do not use this fo r wi th in district transfers or
          multidistri ct litigati on transfers.
          Multidistri ct Liti gation - Transfer. (6) Check thi s box when a multidistri ct case is transferred into the di stri ct under authority of T itl e 28 U.S.C.
          Section 1407 .
          Mul tid istrict Liti gation - Direct Fil e. (8) C heck thi s box when a multid istri ct case is filed in the same district as the Mas ter MDL docket. PL EASE
          NOT E T HAT THERE IS NOT AN ORI G IN COD E 7. Orig in Co de 7 was used fo r hi stori cal reco rds and is no longer relevant due to changes in
          statue.

VI.       Ca use of Ac tion. Report the civil statute directl y related to the cause of action and give a brie f description of the cause. Do not cite jurisdi cti onal
          statutes unless diversity. Example : U.S. Civil Statute : 47 USC 553 Brie f Description: Unauthorized reception of cab le service

VII.      Requested in Complaint. Class Action. Pl ace an "X" in thi s box if yo u are filin g a class action under Rul e 23 , F.R.Cv.P.
          Deman d. In thi s space enter the actual doll ar amount bein g demanded or indi cate other demand, such as a prelimin ary inj unctio n.
          Jury Demand . Check the appropriate box to indicate whether or not a jury is be ing demanded.

VIII.     Related Cases. Thi s section of the JS 44 is used to reference related pending cases, if any. If there are related pendin g cases, in sert th e docket
          numbers and the corresponding j udge nam es fo r such cases.


 Date and A ttorney Signature . Date and sign the civil cover sheet.
                                                                                                                                                    !CJ-et1: 3/ ~f
          ~
                                   Case 2:19-cv-03138-WB      Document 1 Filed 07/18/19 Page 18 of 19
                                                    ,~ - , T::E~A~~S~~!~1:~;Tp~~~:LVANIA


                          (to be used by counsel or prose pfa1 ti
                                                                                    DESIGNATION FORM                                               '19 3 1 af1
                                                                           i 1cate the category of the case for the purpose of assignment to the appropriate calendar)

AddressofPlaintiff:   1/ DCart -.r~s1.-                                            JJ, ,~t,, kf,..,..tt/sr- /A I 9~<f
                                                                                                 ~ ~ sl.l ~ ~ ~ UJ 6 Ta /Jr,.;/ fA/IJ rF-- 2
                                                                               1

Address of Defendant: ~ c BICcTJJf ,:;i.r.. t=-Joa1..                                                     "

                      .          \ ~ l.t> (l,4!- tJ\,
                                         1.U- I         .                     fl)•\va t-J"f 1 \ I., 1. l \ ~ ft. ,tt.._, M-\!, £h :r., IC/ C lia/,( \IG l o CfU.J-1Jci /U.J
                                                                                                                                                   i I·s 'b ot't~ 7u' A,l/
                                                                                                                                                                               I
PlaceofAcc1dent, lnc1dentorTransact10n: ().7¥                                 <r'iMe"f        ('  t:b.   ¥ff   (.? 'st)~ P·Y(12(9 SL 6,..xl-- rf
                            l,. ~ p.,_                          •                    .. I " .,             - I        i                        )                    ...,       i'       t"' /



RELATED CASE, IF ANY:

Case N umber: _ __ _ _ _ _ _ _ _ _ __                                      Judge: - -- - - - -- - - - - - -                            Date Terminated: _ _ _ _ _ _ _ _ __

Civi l cases are deemed related when Yes is answered to any of the following questions:

I.     ls this case related to property included in an earlier numbered suit pending or within one year                                   YesD                   Nog ' l
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                                  Yes D                   No ~
       pending or within one year previously terminated action in this court?

3.     Does thi s case involve the validity or infringement ofa patent already in suit or any earlier                                     Yes O                   No ( B
       numbered case pending or within one year previously terminated action of this court?

4.     ls this case a seco nd or successive habeas corpus, social security appeal, or prose civil rights
       case filed by the same individual?
                                                                                                                                          YesD                    Nol&
I certify that, to my knowledge, the within case                  D    is /
this court except as noted above.

DATE:~                    r /Luo
                              •  I
                                  I 15                            o(   -      .....f..L....J,'---1..,- -- - - - -
                                                                                                                                                      Attorney I.D. # (if applicable)


CIVIL: (Place a -V in one category only)

A.             Federal Question Cases:                                                                         iversity Jurisdiction Cases:

D       I.  Indemnity Contract, Marine Contract, and All Other Contracts                                           Insurance Contract and Other Contracts
D       2.  FELA                                                                                                   Airplane Personal Injury
D       3.  Jones Act-Personal Injury                                                                              Assault, Defamation
D       4.  Antitrust                                                                                              Marine Personal Injury
D       5.  Patent                                                                                   D        5.   Motor Vehicle Personal Injury
D       6.  Labor-Management Relations                                                               D        6.   Other Personal Injury (Please specify): _ _ _ _ _ _ _ __
D       7.  Civil Ri ghts                                                                            D        7.   Products Liability
D       8.  Habeas Corpus                                                                            D        8.   Products Liability - Asbestos
                                                                                                     D
B
D
        9.
        10.
            Securities Act( s) Cases
            Social Security Review Cases
        11. All other Federal Question Cases
                                                                                                              9.   All other Diversity Cases
                                                                                                                   (Please specify): - - - - - - - - - - - - - - - - --

            (Please specify):------ - - - - - - - -- - - -



                                                                                      ARBlTRA TION CERTIFICATION
                                                            (The effect of this certification is 10 remove the case.from eligibility fo r arbilralion.)

I, - - - - - - - - - - - - -- - - --' counsel of record or pro se plaintiff, do hereby certify:


     D          Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best ofmy knowledge and belief, the damages recoverable in this civil action case
                exceed the sum of $150,000.00 exclusive of interest and costs:


     D          Relief other than monetary damages is sought.
                                                                                                                                                          fJUL 8 2019
 DATE :
             ---------------                                                                                                                          Attorney J.D. # (if applicable)
                                                                                    Attorney-at-law I Pro Se Plaintiff

 NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R. C. P. 38 .

 Civ. 609 (j 120!8)
           Case 2:19-cv-03138-WB Document 1 Filed 07/18/19 Page 19 of 19

                                                     ITED STATES DISTRICT COURT
                               ·~Jl_a:;" _I:;
                                           . ". '   STERN DISTRICT OF PENNSYLVANIA

                       CASE MANAGEMENT TRACK DESIGNATION FORM

                                                                               CIVIL ACTION

                          V.                                                                     '-J   13
                                                                               NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                                ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                     ( )

(c) Arbitration- Cases required to be designated for arbitration under Local Civil Rule 53 .2.         ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                              ( )

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)

(f) Standard Management - Cases that do not fall into any one of the other tracks.




Dat,          I
                                      S 6ftj t L /S tol>(V
                                        Attoney-at-law                     Attorney for
b ! u ... Sl.. I,   S-.>"a U                6\CI · ~l.l. ()S-oS"°          5   \~Cb~ J'<. CV-..CA \ ~ · C. CIVv\
Telephone                                           FAX Number             E-Mail Address


(Civ. 660) 10/02
